Case 9:17-cv-01036-MAD-ATB Document 61-4 Filed 10/21/20 Page 1 of 26

EXHIBIT 2
Case ee Oor" Document 61-4 Filed 6. Page 2 of 26

CERTIFICATION

STATE OF NEW YORK  )
COUNTY OF CAYUGA )
CITY OF AUBURN )

I, Swe a) Nea l/_,do hereby certify that the attached is

a true and accurate copy of the minutes of a Tier []/_ Heartng of the

THREE TIER DISCIPLINARY PROCEDURE held on | [23] lo
(date )

‘tn. relation te Semon DS HAY S47 , Which I have

iramse raed
(Inmate's name and number}

te the best of my ability.

Re Dal hlel

Sworn to before me this

_1Z Bday of July. 2098

   
     

- ANTHONY SMITH

NOTARY PUbu> erate .
CAYUGA COUNTY Lan ue REO ¢
LEE Pye

 
   
    

      

  

_CQnlleer

NOTAR

    
 

Y PUBLIC _

Brown v. Cornell, 9:17-cv-1036 000029
Case ee” Document 61-4 Filed ©o- Page 3 of 26

AUBURN CORRECTIONAL FACILITY

TIER IIT HEARING - JANUARY 28, 2016 — TAPE #16-89

INMATE: BROWN, DONNESIA — 11A4897

HEARING OFFICER: BAUERSFELD

HEARING OFFICER:

TAPE OFF

TAPE ON

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

Today's date is January 28", 2016. This tape will cover the
Tier II] hearing for Brown, Donnesia — 1144897. | will now

stop the recorder to test it.

Today's date is January 28", 2016. The time now is

9:37 a.m. This is commissioners hearing officer Bauersfeld
from Auburn Correctional Facility. Present with me in the

hearing room...
Donnesia Brown, 11A4897.

Thank you Mr. Brown. Mr. Brown, this is going to be a three
tier hearing of the Tier lil disciplinary process. This hearing
is being recorded so speak up, refrain from speaking while
others are speaking so that we can assure that we record

the entire hearing. Nothing you say during this hearing can

1

Brown v. Cornell, 9:17-cv-1036 000030
Case Se” Document 61-4 Filed 6 Page 4 of 26

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

be used against you in any subsequent criminal proceeding.
You will have an opportunity to make a statement. You will
have an opportunity to request and present any
documentary or oral evidence you wish to be considered.
You will have the opportunity to request witnesses. Any
procedural objections or claims that you have should be
made promptly so they can be considered by me and if
possible responded to. Do you understand your rights and

obligations?
Yes.

Okay, | have a hearing record sheet for Brown, Donnesia,
11A4897, location - currently you are in the SHU. What cell

are you in right now?
Four

14? SHU 1-4. All right, incident date is January 21, 2016.
Incident time 3:30 P.M. Inmate was confined, inmate was not
released at review. After the record that they did request an
extension in this uh hearing. The reason for that is you were
sent to mental health for observation on January 21, 2016.

Correct?

Correct.

2

Brown v. Cornell, 9:17-cv-1036 000031
Case eS Document 61-4 Filed 6. Page 5 of 26

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

Okay, and they did put that extension request in on January
21, 2016. The response back from Special Housing on
January 22, 2016 was they granted extension 16-EB-0550.
Granted to commence within seven days and complete in 14
days of your return from mental health observation. Initials
JB. So, this is a permanent part of the record, just reading
that into the record. | also have that officer Johnston did
serve you with a copy of the misbehavior report on January

25, 2016 at 10:02 a.m. Is that your signature there?
Yes.

Okay and it is my understand that you did choose to select

assistance. Is that your signature there?
Yes

Okay, now it is my understanding that Officer Lupo did come
to conduct your assistance. He first met with you on January
26, 2016 at 1:20 p.m. to begin conducting your assistance.

Is that correct?

Yes.

Okay, let’s just go through here uh, you got the UI report?
Yes.

Okay, then you got D Block log book?

3

Brown v. Cornell, 9:17-cv-1036 000032
Case SE EINE Document 61-4 Filed | Page 6 of 26

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

- HEARING OFFICER:

No, | didn’t get that

Okay, because | don’t have that, that wasn’t in my copy
either so, that must be something they are still trying to go

and get. Because the log books..
He wrote down it on a piece of paper.

Oh, he wrote it on a piece, that’s it, that’s it. No, no, no,

because the log books can’t leave the blocks so uh.
| mean I can object to that.

Well, you can object to it. Essentially what it is though, is
that’s how it is done. There is no photo copiers in the blocks
and the log books can’t leave the blocks. So, what they do
is go and write down word for word whatever entry pertains

to you.

| can object and have that noted for the record?
Yes, absolutely. You just did.

Okay, | object.

It is noted, perfect. Noted for the record. So, um. You got

the to froms. As far as the picture, you wanted a picture of
the alleged item. Okay, again, Auburn Correctional Facility
prohibits you from having a picture in your possession of

contraband. But, | am happy to show you.
4

Brown v. Cornell, 9:17-cv-1036 000033
Case es Document 61-4 Filed 10/21/20 Page 7 of 26

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

What the fuck is that?
That is the alleged item.
(Not me dude) ? Inaudible.

That’s the alleged item. ! will show you the photo. It is part

of the record so we will put it in there.
You laughing, so, so, so, | mean and you you you.
| was laughing at you.

But anyway, ain’t no (?) warning, ain’t no (inaudible). If | had
that, look at that man. | mean, how am I going to be holding

that and walk all the way down. Just, just, alright.
| am going to give you an opportunity to make a statement.
Inaudible speaking in the background.

Inaudible. Okay. That’s the photo. You asked to see it, |

am showing it to you.
Yes.

Alright. So, at this point, um, and that is your signature down

at the bottom, is that correct?
Yes. Inaudible (something about her)

Okay, yup, so he came to conduct the...

5

Brown v. Cornell, 9:17-cv-1036 000034
Case OC Document 61-4 Filed 10/21/20 Page 8 of 26

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

Asked if it was alright that he do it.
Yup.
So, | said you know like so | signed my initials(?)

And it looks like he went and went after all, everything you

asked him to do.
Yup.

He’s actually one of the better assistants so. Alright, so here
is what | am going to do at this point Mr. Brown. | am simply
going to read the misbehavior report for the record. After |
do that, | am going to go through the two charges. Take
your plea whether they be guilty or not guilty. Then after that
| will give you an opportunity to make a statement and then
we will talk about any witnesses or any further evidence you

would like to request. Okay?
Yes.

So, | have a misbehavior report at Auburn Correctional!
facility in the name of inmate Brown. DIN # 1144897.
Housing location D-4-37. Location of the incident. D-block, 4
& 5 center room. Incident date 1/21/16, incident time
approximately 3:30 p.m. Rule violation 113.10 weapon,

113.11 altered item. Description of the incident...On the

6

Brown v. Cornell, 9:17-cv-1036 000035
Case et “oe Document 61-4 Filed ‘Oo Page 9 of 26

INMATE BROWN:

above date and approximate time | was ordered by Sgt. Pike
to conduct a suspicion frisk of Brown, D. 1144897. Who
occupied D-4-37 cell. | ordered Brown out of his cell and
submit to a pat frisk on D-4 company. During the pat frisk of
Brown, | felt an unknown object in Brown's buttocks area. |
notified Sgt. Pike who authorized me to strip frisk Brown in
the D-block 4 & 5 center rooms. During the strip frisk, Brown
voluntarily surrendered to me from his buttocks area, an ice
pick type weapon fashioned out of a toothbrush measuring
approximately 8” long by 1/2” wide. The weapon was
sharpened to a point on one end and had a cloth handle on
the other end. No other contraband was found during the
Strip frisk. The weapon was bagged, photographed and
secured in the evidence drop box per directive 4910A.

Dated 1/21/16 it is signed by Officer Comell. Were other
inmates involved — no. At the time of the incident was the
inmate under prior confinement or restriction — yes. Um, uh,
and you were continued to be confined. You were moved to

another housing unit that was the SHU and no physical force

was used. And it is endorsed by the area supervisor um,

one of the sergeants, | can't, | guess it is Pike. | can’t really

read the signature.

Mumbling in background.

7

Brown v. Cornell, 9:17-cv-1036 000036
Case “oe” Document 61-4 Filed 10

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

/20 Page 10 of 26

“

So, alright. And you were under prior confinement at the

time of the incident. You were on keeplock?

| only had two weeks keeplock. And um.

Okay. Okay, No, no, I’m just asking.

Oh, okay.

It makes a difference for the hearing so | am just noting it.
Okay.

Alright, ah so. Ah, let’s go through those two charges. With
regards to charge 113.10 — weapon report by Officer Cornell,

how do you wish to plead, guilty or not guilty?
Not guilty.

Okay. 113.11 - altered item.

Not guilty.

Alright, okay. | have entered not guilty pleas to both charges
in section 12 of the hearing record sheet. Are those the

correct pleas for you?
Yes. (mumbling)

Okay. Perfect and due to the fact that you were restrained,
um, what | am going to do just for convenience is | am just

going to put Donnesia Brown by CHO Bauersfeld.

8

Brown v. Cornell, 9:17-cv-1036 000037
Case ee —“* Document 61-4 Filed 10421/20 Page 11 of 26

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

Should | sign that?
Yup. And | will just...
I'll sign it...inaudible

Weil, let’s put it this way. The way you are restrained it just

makes it easier.
Oh, okay, alright.

So, what | am simply, and what | am going to do is | am
going to also put down the reason | am doing it is you are

restrained.
Oh, okay. No problem

Alright? So, there will be a record that you were restrained.

Ah, 1/28/16 and the time now is 9:44 a.m.

| don’t have to be restrained?

No, you do have to be restrained. That’s the rule of the box.
Oh, oh, | see.

Let's put it this way, instead of me trying to crumple things
up and hand them through the bars. And you trying to reach
up and struggle because of the waist chains and sign, it is

just easier that way.
Okay.

9

Brown v. Cornell, 9:17-cv-1036 000038
Case ee Document 61-4 Filed 10/21/20 Page 12 of 26

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:
HEARING OFFICER:
INMATE BROWN:
HEARING OFFICER:

INMATE BROWN:

Alright, so Mr. Brown what if any statement would you like to

make regarding the allegation on the misbehavior report?
| would like to talk to you, but not with that.

Unfortunately, we do have to kind of do everything on the

record Mr. Brown. But, um, let, let
can’t say nothing to you without that?

Not reaily Mr. Brown. Everything has kind of got to be on the

record.
Okay, well at least it is still on the record.
But, but, at the same time, let’s put it this way Mr. Brown.

This record, um, um, it is what it is. So, if you could make
any statements you would like to make regarding the

allegations on this misbehavior report.

| don’t (?) the allegations period. As far as this.
Okay.

Alright, this is the statement I'll make.

Okay.

| have been in this facility for two years. You never even

heard of me. | ain’t never had no tier Ill. This is the first time

I’m in here.

10

Brown v. Cornell, 9:17-cv-1036 000039
Case OO” Document 61-4 Filed 10/ se Page 13 of 26

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

Okay.

Now, you know. Logically speaking um, sir, you have been
around. It ain’t likely you new to what is going on in this
prison. Um, |,| was keeplocked for two weeks. Today was

the day I was supposed to get married.
Okay

Why would | be sick and uh, uh, the police. Officer Cornell
and another officer ran in my cell. | didn’t know you know
really the procedure about this but somebody told me | was

supposed to fight them. You understand? | was told.
Okay.

Because now they have to prove why they ran in my cell.
You know what ! am saying. | didn’t know this because | am
not trying to get in there. | am trying to get married, trying to
change my life. That's it. You know, | am trying to, this

ticket is cut and dry. You know.
Okay
! mean it is not like |

Well basically you said, you were on keeplock anyways for
two weeks. Never had a tier II! before and you were

supposed to be getting married today.

11

Brown v. Cornell, 9:17-cv-1036 000040
Case ee Document 61-4 Filed 10/21/20 Page 14 of 26

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

HEARING OFFICER:

INMATE BROWN:

I’ve had a tier Ill. | had, | had a uh, dirty urine.
Okay, but nothing like this.

Hell no. Not here. Look, | was in Elmira. Let me, let me,
just show you the pattern. | was in Elmira eight months, no

ticket. No ticket. No ticket.
Okay, Yup.

They called me, said you have a call out to see your
counselor. | go see my counselor. The counselor says you
have been approved for purpose(?) transfer. Oh, okay.
Where do you want to go, so | said Fishkill because | am

from the city area. (inaudible)
Okay

| get back to the block and guess what? They doing a lock
down of the block only and they doing a search and they find

a weapon in the track of the door.
Okay

Man | am saying, | never, | never, this is my fourth time
upstate. | never had a weapon. | never had a fight. Two
weeks ago when | had, January 8", when | had that fight that
was the first time in the state so | asked the lieutenant that

did the hearing, | said to check my record. | don’t have fights

12

Brown v. Cornell, 9:17-cv-1036 000041
Case eee Document 61-4 Filed 10421/20 Page 15 of 26

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

in prison. This is my first time. | never had no weapon, |
never been caught with and | have been facilities. | been
coming to prison since 1993. | have been in facilities, Sing
Sing, Elmira, back 95 — 96. (?) violations when it was real

violent in the jail. | wasn’t getting into nothing.
Okay

| wasn’t getting into nothing so | was asking to use your
logic. You know like look at this, look into this. Like come
on huh. | am not going around in jail you got prisoners
stabbing officers getting into fights every day. | am not
getting into none of that. That’s not me. | don’t get into none
of that. All | was doing was what | supposed to be doing. If |
get into anything, it’s like, you know, refusing programs, you
know, little bullshit things. You know refusing programs. |
don’t got nothing to do with no weapon, because | don’t need
to carry no weapon. | don’t need it, for what. There is no

use for it. Now, on the other hand, you can see me and say
here okay, but then again get rid of prisoners who get caught

first time up, known with weapons.
Um hmm.
Which granted is true. You know because | see, | see them

and all of that. But, that’s not me. | am 47 years old. |am

13

Brown v. Cornell, 9:17-cv-1036 000042
Case re“ Document 61-4 Filed 10421/20 Page 16 of 26

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

not trying to stay the fucking rest of my life in prison. This is
not my objective. | have family. If you check my record |
have family that sends me packages. | met this woman, we
was going to get married. Then today, you understand what
lam saying? Why would | jeopardize that to be sitting in my
cell when they running my cell to have a damn tooth brush in

my butt.
Okay

No, | am not, | am not, | mean | am not, | don’t care what
OMH thinks of me. | am not sitting here retarded. | ain’t
going to lose my damn mind. Come on man are you
serious. That's like the officers telling you telling me you all
listen. You can’t go on man. | am standing here telling you
well don’t worry about it. | am not gonna be nuisance or or
pest, as far as to any officer or anybody. You know what |
am saying? If | feel like me and the teachers not getting
along | told the lieutenant you know listen, just remove me

from the school building.
Um Hmm.

Yeah, but you know I - | said listen, that will alleviate

anything.
Yeah.

14

Brown v. Cornell, 9:17-cv-1036 000043
Case Oe” Document 61-4 Filed 10/21/20 Page 17 of 26

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

He waited and tried to give me another ticket and | said
lieutenant | told you last time, | didn't even want to be in the
school building. Well | am removing you. | am sitting there
saying to myself — | asked you that before. Now, | don’t
have no issues. | was the block porter in B-block. ! worked
for Brown. | was the block porter for quite a while. Because
| came into this jail two years ago January 28". | am leaving
now. Inaudible — ticket to leave the jail. | mean like | don't
understand why, who am I, | am not nobody now. | know |
have an issue with the Muslims. They got a new private(?)
and | am thinking you know, the Muslims had something to
do with it. | don’t care where you (?) or how you think,
because you don’t hear they had something to do with the,
they was wrong. They wanted to send me food to the cell.
You know Muslims | guess. They sent me some food like yo
we apologize. They sent me (7?) that tried to cut me. The

Muslim was trying to cut me.
Okay, that was the fight you were (7) D block.

Right, so now, | get off. Wednesday, that was Thursday they
came ran up in my cell. Then Wednesday she you know,

Renee who came to visit me.

Um hmm.

15

Brown v. Cornell, 9:17-cv-1036 000044
Case eee Document 61-4 Filed a Page 18 of 26

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

She like you know listen, we ain’t gonna have no more
problems right? | be like yo listen, | don't know the jail could
get locked down. You know as far as | am concerned you
know | ain’t getting into nothing. She said okay so we still on
for next week Thursday as far as you know getting married.

| said yeah | mean you know as far as | am concerned yeah.
All right.

And then this. You know what | am saying then | am like |
am not, | don’t, | don’t, why, | mean there’s no logic. And
look at the ticket. | mean you read plenty of tickets before.
You read, you been through plenty of tickets | mean |
wouldn't say Elmira. Eight months no ticket. Nothing. No, if
you check, | had no ticket in Elmira. Nothing. You know
what | am saying? And I, I’ve got, you know, the Muslims. |
guess they (7), just jealous. You know and you have jealous
people in prison. Hear what | am saying? That you know,
you know, | mean, | didn’t think it was that high of a uh,uh,

uh, caliber.
Okay
You know, | mean, | am not bothering you.

No, that’s fine. (?) | will note your statement Mr. Brown.

Obviously, obviously, um

16

Brown v. Cornell, 9:17-cv-1036 000045
Case an wen Document 61-4 Filed 1041/20 Page 19 of 26

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:
INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:
OFFICER BAUERSFELD:
INMATE BROWN:
OFFICER BAUERSFELD:
~ INMATE BROWN:
OFFICER BAUERSFELD:

INMATE BROWN:

! got family man. Inaudible

1 will be happy to consider your disciplinary history. Let’s,
let’s do this. | will note your statement for the record. Let's
talk about this. Other than ail the documents you already

received, anything further you want to see?

! was going to call Pike as a witness, now | don’t even want

to talk to him because it’s no use. Because of (inaudible).
Okay, so no witnesses?
Inaudible. | just want to go

Okay, let’s. | will tell you, | did have to take testimony from
OMH staff about your mental health status. Just because of

your, um, just because of the fact that you want.

Mumbling about OMH

No, that’s fine. | am just letting you know that.

| was, | was looking. Oh wait, | am not trying to cut your off.
No, yeah.

| was looking forward to getting married.

Oh, | bet.

You know, | was staying out of trouble. | am trying to get

married (?). Do you know how many people | ask. Yo, hook

17

Brown v. Cornell, 9:17-cv-1036 000046
Case reo Document 61-4 Filed ‘Oo Page 20 of 26

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

me up with a girl, hook me up, hook me up. And then |
finally get one. | am going to get married. | am going to

change my life. You know, | am not coming back to prison.

Well let's hope this hasn’t messed that up. But, let me tell

you this, so.
| messed it up, | was going to get married today.

Let me tell you this. Okay, so | have taken the test from our
OMH that did take place outside your presence. You are
not permitted to review it, but I will give you a 2176 form that
| did in fact take testimony from your records. Ah, at this
point if there is nothing further, here is what | am going to do.
| am going to conclude the evidentiary portion of this
hearing. | am going to consider the evidence, consider your
statement and issue a decision in this matter. After | have
done so, it will go on the record. | will provide you with a

copy at that time. Okay?
Okay.

Do you understand.

Yes

All right. The time right now is 9:53 a.m. and this hearing is

adjourned for disposition.

18

Brown v. Cornell, 9:17-cv-1036 000047
Case eee Document 61-4 Filed 1 /20 Page 21 of 26

=

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

INMATE BROWN:

OFFICER BAVERSFELD:

INMATE BROWN:

OFFICER BAUERSFELD:

Today’s date is January 28" 2016. The time now is 10:05
a.m. This is CHO Bauersfeld at the Auburn correctional

facility. Present with me in the hearing room.
Donnesia Brown 11A4897.

Thank you Mr. Brown. Mr. Brown | have reached a decision
with regard to the charge of, actually before | do that. | have

the 2176 form for you.
Thank you

What that form indicates is that | did take testimony from
OMH staff that did take place outside your presence. And
you are not permitted to review it. Then on January 28,
2016, I did take testimony or witness provided confidential
testimony regarding the mental health status of inmate
Brown. So, | have signed this. Due to the fact that you are
restrained | am simply putting, Donnesia Brown by CHO
Bauersfeld. | am going to indicate the reason | am doing

that is you are restrained.

Man, | was distraught man. | thought, | didn’t even know,

you know, it was the first time.

Let’s put it this way, so here is just this for your records. So,
all right. So, with regards to the disposition. Regarding the
charge of the 113.10 weapon, | find you guilty. With the

19

Brown v. Cornell, 9:17-cv-1036 000048
Case eo” Document 61-4 Filed 6” Page 22 of 26

charge of 113.11 altered item, | find you guilty. There is a $5
mandatory surcharge. | am going to impose a period of SHU
confinement, loss of packages, commissary and phone.
That will be for a period of 180 days, however, | am going to
suspend 60 days of that defer that for 180 days. So, | am
going to give you credit back to the date of the incident. So
you are going to start all of that January 21, 2016. Your
release date will be May 20, 2016. All right, there is no loss
of visitation. | am not recommending any loss of good time.
Statement of evidence for live pod — 1. The misbehavior
report by correction officer Cornell that pursuant to frisk a
weapon was recovered from your person. 2. Photo’s of the
weapon to from. 3. Your not guilty plea’s your statement
you were on keeplock and you are getting married why
would you jeopardize that. 4. Confidential test from OMH —
reason for disposition — Your lack of history for 113.11 was a
mitigating factor based on the confidential OMH testimony |
find you are capable of participating in the hearing and your
mental health status is not a contributing or mitigating factor.
- Based on the credible misbehavior report from correction
officer Comell and the photo of the weapon | find that there
is substantial evidence that you did have a weapon on you in

your area of responsibility. For special instructions, | have

20

Brown v. Cornell, 9:17-cv-1036 000049
Case Oe Document 61-4 Filed ‘CO Page 23 of 26

——

INMATE BROWN:

OFFICER BAVERSFELD:

TAPE #2

TAPE OFF

indicated none. You do have one prior weapon in the past
five years. At the time of the hearing you were housed in the
SHU cell and the sanctions | imposed are within the
published guideline. This is a Tier Ill hearing therefore you
do have the right to appeal my decision to the
commissioners’ office in Albany within 30 days in writing. |
will provide you the form to do so at this time. If you do
choose to appeal my decision, please make sure you state
clearly on the form the reason you are objecting to it so
whoever is reviewing it in Albany will be able to respond

appropriately. Do you understand your appeal rights?
Yes.

Okay. Um all right. At this point | have signed the
disposition. | have put Donnesia Brown by CHO Bauersfeld
due to the fact you are restrained. Today's date is January
28 2016. The time now is 10:07 a.m. | am going to provide
you with a copy of all 4 pages of the disposition at this time

and this hearing is concluded.

Today's date is January 28, 2016. This tape will record the
tier Ill confidential OMH for Brown, Donnesia 11A4897 and |

will stop the recorder to check the tape.

21

Brown v. Cornell, 9:17-cv-1036 000050
Case eee er Document 61-4 Filed on Page 24 of 26

TAPE ON

OFFICER BAUERSFELD:

MISS PORTER (OMH):

OFFICER BAUERSFELD:

MISS PORTER (OMH):

Today’s dates is January 28, 2016. The time now is 9:26
a.m. This is CHO Bauersfeld at the Auburn Correctional
facility. This will be the confidential portion of the Tier III
hearing on Brown, Donnesia 11A4897. Testifying via
speaker phone at this time —- Suzanne Porter. Thank you
Miss Porter. Miss Porter this is going to be again the
confidential testimony regarding inmate Brown in an incident
January 21 of 2016. Are you familiar with the misbehavior

report and the mental health status of inmate Brown?

Yes, I have reviewed his ticket and | have also looked
extensively into his chart. Do you want me to just go

ahead...
Go right ahead.

Thank you. No previous inpatient hospitalization prior to this
incarceration. Although, he did have one past suicide
“attempt” | have attempt in quotes because he just scratched
the top side of one wrist. No in patient hospitalization
reported during this incarceration. He has had in RCTP
admission that was for one over night after receiving this
ticket and indicating to security staff he was having thoughts

of self-harm. He was released the following day. He was

22

Brown v. Cornell, 9:17-cv-1036 000051
Case “Or Document 61-4 Filed ‘oO Page 25 of 26

last seen by RCTP coordinator Stephanie Agosh. Mental
status was as follows... He presented as alert, calm and
oriented type 3. He was able to engage in session without
issue. He was attentive and focused. No signs of hyper
vigilance or indication of paranoia. No sign of psycho motor
agitation or retardation. Memory and recall appear in tact.
Mood was (?) and stable. Affect is congruent and full in
range. Speech was fluid, spontaneous and relevant.
Thoughts were organized and goal oriented. He was polite,
cooperative and stable throughout the interaction. No sign
of illusion or delusional material. No indication to responding
to unseen stimuli. He’s not engaged in any self-injurious
behavior and denied any current thoughts of hurting himself
of others. He does not have a mental health diagnosis. Any
additional diagnosis are also deferred. He is an OMH level
6, which means he is not active as a patient for our services.
He was not given a diagnosis during his brief staff at RCTP.
At the time of the incident he was not prescribed any
medications. He has had SHU time during this
incarceration. Most recently from 10/20/13 — 9/14/14. He
has been in keeplock on a number of occasions during this
incarceration. Most recently from 1/8/16-1/22-16. It is my

Clinical opinion that the inmate patient does not present with

23

Brown v. Cornell, 9:17-cv-1036 000052
Case “Oe” Document 61-4 Filed ‘oO Page 26 of 26

symptoms related to mental illness that would preclude him
from participating in this disciplinary hearing. Upon
reviewing the mental health records. | am unable to offer a
clinical opinion in relation to culpability. Upon reviewing the
available mental health information, | am unable to provide a
clinical opinion as to the presence of any mitigating factors

related to the alleged conduct.

OFFICER BAUERSFELD: Okay

MISS PORTER:

OFFICER BAUERSFELD:

| have no clinical opinion as to his suitability for disciplinary
housing at this time. Nor do | have a clinical opinion as to

the duration of any disciplinary sanction if given.

Okay. Well thank you for your testimony. I do not have any
further questions. You have covered all of my questions.
And so, at this point, the time now is 9:30 a.m. and that

concludes the confidential portion of this tier II] hearing.

24

Brown v. Cornell, 9:17-cv-1036 000053
